1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   M.B. III, a minor, by and          No. 2:17-cv-02395-WBD-DB
     through his Guardian Ad Litem,
13   TITICE BEVERLY, individually and
     as Successor in Interest and
14   Personal Representative of the     ORDER RE: MOTION TO DISMISS
     Estate of MILTON BEVERLY, JR.,     FOURTH AMENDED COMPLAINT
15   et al.,

16               Plaintiffs,

17        v.

18   STATE OF CALIFORNIA, et al.,

19               Defendants.

20
21                             ----oo0oo----

22             Plaintiffs M.B. III, a minor, by and through his

23   guardian ad litem, Titice Beverly, and Twyller Weary1 brought

24   this action, individually and as successors in interest to the

25   estate of Milton Beverly (“decedent”), alleging violations of

26        1    Plaintiff M.B. III is the biological son, successor in
     interest, and personal representative of the estate of his
27   father, decedent. Plaintiff Twyller Weary is the mother,
     successor in interest, and personal representative of the estate
28   of her son, decedent.
                                     1
1    state law and decedent’s constitutional rights.      These claims

2    arise out of decedent’s suicide while incarcerated at California

3    State Prison-Sacramento.    Presently before this court is a Motion

4    to Dismiss Plaintiffs’ Fourth Amended Complaint (Docket No. 62)

5    brought by defendants Todd Mannes, Kyle Mohr, Andrew Ballard,

6    Stacy Vue, Ken Brown, Michael Munroe, and A. Dutton (“individual

7    defendants”).

8    I   Factual and Procedural Background

9             Decedent was convicted of various crimes.       (Fourth Am.

10   Compl. (“4AC”) ¶ 17 (Docket No. 58).) While in custody in the

11   County of Los Angeles, decedent attempted suicide and was placed

12   on suicide precautions.    (Id.)   Decedent was sentenced and

13   transferred to Vacaville Mental Health Facility, where he was

14   subject to various suicide prevention measures.      (Id. ¶ 18.)

15   Decedent was subsequently transferred to North Kern State Prison

16   in Delano, California; while there, he again attempted suicide.

17   (Id. ¶ 19.)    On or about April 11, 2016 decedent was transferred

18   from North Kern State Prison to California Medical Facility,

19   where he was placed in an enhanced outpatient program for mental

20   health care.    (Id. ¶¶ 20-21.)    On June 2, 2016, Decedent was then
21   transferred to California State Prison-Sacramento (“CSP-Sac”).

22   (Id. ¶ 22.)

23            Plaintiffs allege that while decedent was at CSP-Sac,

24   decedent showed suicidal signs and symptoms.      (Id. ¶ 32.)   They

25   allege that on or around September 1, 2016, decedent was

26   identified as having a disability and was transferred from the
27   special housing unit to “B-5” housing for participants in the

28   Enhanced Outpatient Program for mental health care.      (Id. ¶ 26.)
                                         2
1    They also allege that on September 25, 2016, defendant Dutton

2    conducted a mental health evaluation of decedent.    (Id. ¶ 66.)

3              Plaintiffs claim that in both October and November

4    2016, decedent “unequivocally and repeatedly expressed his

5    intention to kill himself” while speaking with family members on

6    a recorded and monitored telephone line.    (Id. ¶ 29.)   Plaintiffs

7    also allege that in October of 2016, decedent’s sister attempted

8    to reach CSP-Sac personnel by telephone and received no response,

9    and that decedent’s sister sent a letter dated November 1, 2016,

10   in which she notified CSP-Sac personnel that she feared

11   decedent’s condition was worsening.    (Id. ¶ 28)

12             The Fourth Amended Complaint alleges that defendants

13   had reviewed prison records relating to decedent which chronicled

14   his previous suicide attempts and previous placement in a

15   “crisis” bed.   (Id. ¶¶ 40-41.)   The defendants also periodically

16   searched decedent’s cell and therefore, the complaint alleges,

17   “would have seen notes and other writings by decedent referencing

18   suicide and expressing suicidal ideation.”    (Id. ¶ 42.)   Despite

19   defendants’ knowledge of decedent’s serious medical needs, the

20   complaint alleges, defendants failed to perform hourly “cell
21   checks” on decedent’s cell as required by prison policy or

22   procedure.   (Id. ¶¶ 60-65.)   Defendants also housed decedent in a

23   cell with access to bedsheets, despite knowledge of the fact that

24   inmates with a heightened risk of suicide should not be given

25   materials from which ligatures could be made.   (Id. ¶ 31).

26   II.   Legal Standard
27             On a Rule 12(b)(6) motion, the inquiry before the court

28   is whether, accepting the allegations in the complaint as true
                                       3
1    and drawing all reasonable inferences in the plaintiff’s favor,

2    the plaintiff has stated a claim to relief that is plausible on

3    its face.    See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).       “The

4    plausibility standard is not akin to a ‘probability requirement,’

5    but it asks for more than a sheer possibility that a defendant

6    has acted unlawfully.”     Id.   “A claim has facial plausibility

7    when the plaintiff pleads factual content that allows the court

8    to draw the reasonable inference that the defendant is liable for

9    the misconduct alleged.”    Id.

10   III. Discussion

11               Individual defendants now seek to dismiss all claims

12   against them on the following grounds: (1) plaintiffs fail to

13   allege sufficient facts to state a 42 U.S.C. § 1983 claim against

14   the individual defendants; (2) the individual defendants are

15   entitled to qualified immunity on plaintiffs’ federal claims; (3)

16   plaintiffs fail to state a claim for negligence or failure to

17   summon medical care; and (4) plaintiffs’ state law claims are

18   barred by statutory immunities.

19       A.      Section 1983 claims against the individual defendants

20               1.    Individual liability under 1983
21               In their first claim, plaintiffs allege that the

22   individual defendants acted with deliberate indifference toward

23   decedent’s serious medical needs and safety.

24               To state a claim under 42 U.S.C. § 1983 for a violation

25   of the Eighth Amendment based on inadequate medical care of a

26   prisoner, a plaintiff must show both that the prisoner had
27   “serious medical needs” and that the defendants’ acts or

28   omissions were “sufficiently harmful to evidence deliberate
                                         4
1    indifference” to those needs.    Estelle v. Gamble, 429 U.S. 97,

2    106 (1976).

3              Plaintiffs have presented substantial evidence that the

4    decedent had a heightened risk of suicide,2 and under Ninth

5    Circuit law, risk of suicide or an attempted suicide constitute a

6    serious medical need.    Conn v. City of Reno, 591 F.3d 1081, 1095

7    (9th Cir. 2010) (citing Doty, 37 F.3d at 546), vacated, City of

8    Reno v. Conn, 563 U.S. 915 (2011), reinstated in relevant part,

9    Conn v. City of Reno, 658 F.3d 897 (9th Cir. 2011).

10             Plaintiffs’ first claim for deliberate indifference

11   under the Eighth and Fourteenth Amendments against individual

12   defendants Mohr, Ballard, Munroe, Brown, and Vue, all

13   correctional officers at CSP-Sacramento who were named in the

14   Third Amended Complaint (Docket No. 31), as well as against

15   defendant Manes, a correctional officer at CSP-Sacramento who was

16   acting in a supervisory capacity at the time of decedent’s death.

17   (4AC ¶ 6.)    The same charges are also levied against A. Dutton,

18   PsyD, who was not previously named.   For reasons of clarity, the

19   court will separately consider the merits of the first claim with

20   respect to defendants Mohr, Ballard, Munroe, Manes, Brown, and
21   Vue (“correctional officer defendants”), and with respect to

22   defendant Dutton.

23        2    Plaintiffs allege, inter alia, that: decedent had
     attempted suicide twice in the period following his conviction
24   (4AC ¶¶ 17 & 19); decedent had notes in his cell which included
     the statements “I fear living instead of fearing death” and
25   “forgive my early departure. I harbor a fascination of death
     (id. ¶ 42); and that in the weeks preceding his suicide,
26   defendant made several telephone calls to his sister and mother
     in which he “unequivocally and repeatedly expressed his intention
27   to kill himself.” (Id. ¶ 29.) Thus, the complaint has alleged
     that in the period immediately preceding his death, the decedent
28   was at a high risk of suicide.
                                     5
1              Under Ninth Circuit case law, to be deliberately

2    indifferent, “[a] defendant must purposefully ignore or fail to

3    respond to a prisoner’s pain or possible medical need.”     McGuckin

4    v. Smith, 974 F.2d 1050, 1060 (9th Cir. 1992), overruled on other

5    grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir.

6    1997).   “[T]he official must both be aware of facts from which

7    the inference could be drawn that a substantial risk of serious

8    harm exists, and he must also draw the inference.”     Farmer v.

9    Brennan, 511 U.S. 825, 837 (1994).

10             The Fourth Amended Complaint presents the following

11   facts in support of its claim that the correctional officer

12   defendants were deliberately indifferent to decedent’s serious

13   medical needs: (1) the correctional officer defendants “accessed

14   and reviewed” prison records which detailed decedent’s history of

15   suicide attempts and previous placement in a “crisis bed” (4AC ¶

16   40); (2) the decedent’s phone calls were recorded and monitored

17   and in the weeks and days leading up to his suicide decedent made

18   several phone calls to family members in which he “unequivocally

19   and repeatedly expressed his intention to kill himself” (Id. ¶

20   29); and (3) the defendants periodically carried out cell
21   searches in which they may have had occasion to encounter notes

22   written by the defendant like those found in his cell at the time

23   of death, which stated, “forgive my early departure.    I harbor a

24   fascination of death,” and “I fear living instead of fearing

25   death.” (Id. ¶ 42.)

26             Of those allegations which were added to the Fourth
27   Amended Complaint, only one speaks to what the defendants knew,

28   or should have known, about decedent’s mental health at the time
                                      6
1    of his death.    That is the claim that defendants “accessed and

2    reviewed” prison records documenting decedent’s previous suicide

3    attempts and previous placement in a “crisis bed.”     (Id. ¶ 40.)

4    This allegation, combined with decedent’s placement in the

5    Enhanced Outpatient Program, indicates that the defendants had

6    actual or constructive knowledge of decedent’s history of suicide

7    and eligibility for the prison’s Enhanced Outpatient Program

8    level of mental health care.    Given the months that had elapsed

9    between decedent’s prior suicide attempts and his death,

10   however,3 this allegation is insufficient to show that any

11   defendant knew of decedent’s serious medical need in the period

12   immediately preceding his death.     Cf. Shepard v. Hansford Cty.,

13   110 F. Supp. 3d 696, 709 (N.D. Tex. 2015)(“previous suicide

14   attempts that are remote in time are insufficient, standing

15   alone, to establish a substantial risk of suicide.”).

16             Like the allegations in the Third Amended Complaint,

17   the other allegations new to the Fourth Amended Complaint, i.e.,

18   those regarding the notes in decedent’s cell and his telephone

19   conversations, do not adequately link specific facts to specific

20   defendants.     Absent allegations that specific correctional
21   officer defendants heard recordings of decedent in which he

22   expressed suicidal ideations, the mere fact that decedent’s

23   telephone calls were recorded and monitored does not speak to

24   whether or not any specific defendant in this case was

25        3    The Fourth Amended Complaint does not specify the dates
26   on which decedent’s previous suicide attempts occurred, but it
     can be inferred that they took place before his June 2, 2016
27   transfer to CSP-Sac. (See 4AC ¶¶ 17-22.) This means that both
     suicide attempts took place at least five months before his death
28   in late November, 2016.
                                     7
1    subjectively aware of decedent’s serious medical needs in the

2    period immediately preceding his death.    Similarly, the facts

3    that correctional officers periodically searched inmates’ cells

4    and that there were notes expressing suicidal ideations found in

5    decedent’s cell following his death do not necessarily mean that

6    any individual correctional officer defendant was aware of the

7    notes’ contents in the period immediately preceding decedent’s

8    suicide.

9                For these reasons, the court must conclude that with

10   respect to defendants Manes, Mohr, Ballard, Munroe, Brown and

11   Vue, plaintiffs still have not alleged sufficient facts to

12   establish the individual defendants’ subjective awareness of the

13   decedent’s medical needs.    Since there can be no “deliberate

14   indifference” without such knowledge, see Farmer 511 U.S. at 837,

15   the court will dismiss the Fourth Amended Complaint’s first claim

16   as alleged against defendants Manes, Mohr, Ballard, Munroe, Brown

17   and Vue.

18               The Fourth Amended Complaint’s first claim also alleges

19   that defendant Dutton was deliberately indifferent to decedent’s

20   serious medical needs.   (4AC ¶ 66.)   According to the Fourth
21   Amended Complaint, approximately 8 weeks before decedent’s

22   suicide, defendant Dutton conducted a Mental Health Evaluation of

23   decedent.   (Id.)   Allegedly, he then “failed to implement

24   appropriate medical treatment following the evaluation[,]”

25   “failed to implement policies on suicide prevention and

26   reporting[,]” “failed to document or alert other staff of
27   decedent’s suicidal behavior and/or ideation[,]” and failed to

28   “order or complete a follow up Mental Health Evaluation[.]”
                                       8
1    (Id.)

2             Though the Fourth Amended Complaint does establish that

3    decedent had a serious medical need in the period immediately

4    preceding his death, there are not sufficient allegations that he

5    had a serious medical need eight weeks before his death, at the

6    time of his evaluation with Dr. Dutton.   Likewise, none of the

7    allegations suggest that, based on his September 25, 2016

8    evaluation with decedent, Dr. Dutton was subjectively aware that

9    decedent would have a serious medical need nearly two months

10   later.

11            Even when the court takes the facts alleged in the

12   Fourth Amended Complaint as true and construes them in the light

13   most favorable to the plaintiffs, the claim that defendant Dutton

14   violated decedent’s constitutional right by deliberate

15   indifference to decedent’s serious medical need is not plausible.

16   Accordingly, the court will grant defendants’ Motion to Dismiss

17   plaintiffs’ first claim as alleged against defendant Dutton.

18            2.      Supervisory liability under 1983
19            A supervisor may be held liable under section 1983 “if

20   there exists either (1) his or her personal involvement in the
21   constitutional deprivation, or (2) a sufficient causal connection

22   between the supervisor’s wrongful conduct and the constitutional

23   violation.”   Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011)

24   (quoting Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)).      “A

25   supervisor is only liable for constitutional violations of his

26   subordinates if the supervisor participated in or directed the
27   violations, or knew of the violations and failed to act to

28   prevent them.”   Taylor v. List, 880 F.2d 1040, 1045 (9th Cir.
                                       9
1    1989).

2                Supervisory liability under 1983 cannot exist without

3    an underlying constitutional violation.    The Fourth Amended

4    Complaint does not present a plausible claim that any of the

5    correctional officers supervised by defendant Manes violated

6    decedent’s constitutional rights.     As a result, it cannot and

7    does not adequately allege that defendant Manes has supervisory

8    liability for either policies, customs, or practices causing a

9    constitutional violation; negligent hiring; or failure to train

10   and supervise causing a constitutional violation.

11        B.     Qualified Immunity

12               For the foregoing reasons, the facts pled in

13   plaintiffs’ Fourth Amended Complaint do not plausibly allege any

14   violations of decedent’s constitutional rights.    See supra III.A.

15   However, even assuming defendants violated decedent’s

16   constitutional rights, they would be entitled to qualified

17   immunity.

18               The doctrine of qualified immunity “protects government

19   officials ‘from liability for civil damages insofar as their

20   conduct does not violate clearly established statutory or
21   constitutional rights of which a reasonable person would have

22   known.’”    Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting

23   Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).    In determining

24   whether a government official is entitled to qualified immunity,

25   the court must “decide whether the facts that a plaintiff has

26   alleged or shown make out a violation of a constitutional right”
27   and “if the plaintiff has satisfied this first step, the court

28   must decide whether the right at issue was ‘clearly established’
                                      10
1    at the time of defendant’s alleged misconduct.”    Id. at 232

2    (citations and quotations omitted).   “A clearly established right

3    is one that is sufficiently clear that every reasonable official

4    would have understood that what he is doing violates that right.”

5    Isayeva v. Sacramento Sheriff’s Dep’t, 872 F.3d 938, 946 (9th

6    Cir. 2017) (quoting Mullenix v. Luna, 136 S. Ct. 305, 308

7    (2015)).

8               Here, for the following reasons, even if plaintiffs had

9    alleged facts showing a violation of a constitutional right, the

10   court concludes that the applicable law was not clearly

11   established at the time of the conduct at issue in this case.

12              Writing less than two years before decedent’s death,

13   the Supreme Court stated that “[n]o decision of this Court

14   establishes a right to the proper implementation of adequate

15   suicide prevention protocols.”   Taylor v. Barkes, 135 S. Ct.

16   2042, 2044 (2015).   Plaintiffs identify several factual

17   differences between the facts in the instant case and those at

18   issue in Taylor and “contend that defendants’ conduct violated a

19   clearly established statutory or constitutional rights [sic] of

20   which a reasonable person would have known.”   (Pls.’ Opp. to
21   Defs’ Mot. to Dismiss 4AC at 6 (Docket No. 65).)    They do not,

22   however, cite any case law supporting this contention or

23   suggesting that that the Supreme Court’s case law on a prisoner’s

24   right to the proper implementation of adequate suicide prevention

25   protocols changed between the time of the Taylor decision and the

26   time of decedent’s death.
27              Though a Ninth Circuit precedent is “sufficient to

28   clearly establish the law within [the Ninth Circuit],” Perez v.
                                      11
1    City of Roseville, 882 F.3d 843, 857 (9th Cir. 2018), the sparse

2    case law in this circuit on correctional officers’ obligation to

3    prevent the suicides of inmates they know to be suicidal does

4    not, taken as a whole, indicate that defendants violated a right

5    of decedent’s that was so well established that all reasonable

6    officers would understand that right was violated by their

7    conduct, i.e., failing to check on decedent at regular intervals

8    and placing him in a cell with bedsheets.

9             In Horton by Horton v. City of Santa Maria, No. 15-

10   56339, 2019 WL 405559 (9th Cir. Feb. 1, 2019), the Ninth Circuit

11   recently considered whether an officer who failed to immediately

12   check on a detainee after learning the detainee’s mother

13   considered the detainee suicidal was entitled to qualified

14   immunity with respect to § 1983 claims arising out of the

15   detainee’s suicide.    The court held that because case law at the

16   time of the incident - - late 2012 - - did not clearly establish

17   that a reasonable officer would recognize a constitutional duty

18   to check on the detainee in those circumstances, the officer was

19   entitled to qualified immunity.

20            The court in Horton distinguished the facts at issue in
21   that case from those of two earlier cases in which the Ninth

22   Circuit had found that officers who failed to provide medical

23   assistance to detainees should have known their conduct was

24   unconstitutional.     Id. at *6-*7.    In Clouthier v. County of

25   Contra Costa, 591 F.3d 1232 (9th Cir. 2010), overruled by Castro

26   v. County of Los Angeles, 833 F.3d 1060 (9th Cir. 2016), the
27   court denied qualified immunity to a mental health specialist who

28   removed a detainee from suicide monitoring and had the detainee’s
                                       12
1    clothes and bedding returned to him.    In that case, the mental

2    health specialist knew that the detainee was suicidal, knew that

3    the detainee had a history of suicide attempts, and was given

4    notes saying that the detainee was put in an anti-suicide smock

5    and needed to be “constantly monitored throughout the day to

6    ensure his safety.”    Id. at 1244.   In Conn v. City of Reno, 591

7    F.3d 1081 (9th Cir. 2010), vacated, 563 U.S. 915 (2011), opinion

8    reinstated in relevant part, 658 F.3d 897 (9th Cir. 2011), the

9    Ninth Circuit denied qualified immunity at the summary judgment

10   stage to officers who, while transporting a detainee to jail,

11   observed the detainee attempt to choke herself with a seatbelt

12   and make suicidal threats, but nonetheless did not tell jail

13   officers of that conduct.   Id. at 1092.   The Ninth Circuit held

14   that, “[w]hen a detainee attempts or threatens suicide en route

15   to jail, it is obvious that the transporting officers must report

16   the incident to those who will next be responsible for her

17   custody and safety.”   Id. at 1103.

18             In both Conn and Clouthier there was an imminent,

19   rather than chronic, suicide risk that was ignored by defendant

20   officers who were aware of that looming risk.    In contrast, the
21   facts in this case, as in Horton, do not suggest that the

22   decedent’s suicide risk on the day of his death was especially

23   acute.   Thus, at the time of the incident, there was no case law

24   clearly establishing that, absent some moment of punctuated

25   crisis, officers have an obligation to implement particular

26   suicide-prevention protocols.
27             The lack of clarity surrounding the scale and scope of

28   suicide prevention measures to which prisoners are
                                      13
1    constitutionally entitled is also illustrated by the

2    juxtaposition between plaintiffs’ allegations regarding

3    decedent’s housing placement and the case law on this issue.

4    Plaintiffs’ allegation that “B-5 was a housing assignment with

5    less monitoring and supervision for inmates, including decedent,

6    than the SHU available housing at CSP-Sacramento,” (4AC ¶ 26)

7    apparently implies that the choice to house decedent in B-5

8    rather than the better supervised SHU is somehow indicative of

9    defendants’ “deliberate indifference” towards decedent’s suicide

10   risk.   However, at least one court has considered a suicidal

11   prisoner’s placement in the SHU as a factor evidencing

12   correctional officer defendants’ reckless indifference to that

13   prisoner’s medical needs.     See DeJesus v. State, 210 F. Supp. 3d

14   620 (D. Del. 2016).   This court has also held that placing

15   mentally ill inmates in SHUs without certifications from their

16   clinicians violated those inmates’ Eighth Amendment rights, in

17   part because “for seriously mentally ill inmates, placement in

18   California’s segregated housing units, including both

19   administrative segregation units and SHUs, can and does cause

20   serious psychological harm, including decompensation,
21   exacerbation of mental illness, inducement of psychosis, and

22   increased risk of suicide.”    Coleman v. Brown, 28 F. Supp. 3d

23   1068, 1105 (E.D. Cal. 2014) (Karlton, J.).

24             Plaintiffs’ suggestion that decedent’s suicide could

25   have been avoided if he were housed in the SHU and thereby

26   subject to greater supervision is not unreasonable on its face.
27   At the same time, however, the case law suggests just the

28   opposite, that such a placement could constitute indifference to
                                       14
1    an inmate’ medical needs and infringe on an inmate’s Eighth

2    Amendment rights.   This contrast tends to confirm that the law is

3    not clearly established with respect to what, precisely, the

4    specific constitutional obligations of correctional officers are

5    vis-à-vis inmates with heightened suicide risk.

6              Regardless of whether the defendants in this case were

7    deliberately indifferent to decedent’s serious medical needs, the

8    case law at the time of decedent’s death did not clearly

9    establish that a reasonable officer in defendants’ shoes should

10   have recognized that, by failing to regularly check on decedent

11   and failing to remove his bedsheets, he or she was violating

12   decedent’s constitutional rights.      Defendants are therefore

13   entitled to qualified immunity.

14             Overall, the Fourth Amended Complaint has not pled

15   facts which, taken in the light most favorable to plaintiffs,

16   give rise to a facially plausible legal claim under § 1983.

17   Moreover, even in the event that the defendants did somehow

18   infringe decedent’s constitutional rights, they are entitled to

19   qualified immunity because, absent a clearly delineated suicidal

20   episode, prisoners do not have a “clearly established” right to
21   particular suicide prevention protocols.      Accordingly, the court

22   will grant defendants’ Motion to Dismiss plaintiffs’ First,

23   Second and Third claims as alleged against all defendants.

24   IV.   State Law Claims

25             Plaintiffs’ fourth and fifth claims are state law

26   claims and this court’s jurisdiction over them is based on
27   pendant jurisdiction under 28 U.S.C. § 1367.      Given the dismissal

28   of plaintiffs’ federal law claims, discussed supra, the court
                                       15
1    will also dismiss plaintiffs’ pendant state law claims.      See

2    United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966) (“if the

3    federal claims are dismissed before trial, even though not

4    insubstantial in a jurisdictional sense, the state claims should

5    be dismissed as well.”).    This dismissal will be without

6    prejudice.   See Brandwein v. California Bd. of Osteopathic

7    Exam’rs, 708 F.2d 1466, 1475 (9th Cir. 1983).

8               IT IS THEREFORE ORDERED that the individual defendants’

9    Motion to Dismiss (Docket No. 62) be, and the same hereby is,

10   GRANTED.   Because plaintiffs have already been given leave to

11   amend their complaint three times, and it does not appear that

12   further amendment could improve upon their allegations,

13   plaintiffs’ First, Second and Third claims are dismissed with

14   prejudice.   Plaintiffs’ Fourth and Fifth claims are dismissed

15   without prejudice to refiling in state court.   The Clerk of Court

16   is instructed to close this case.

17   Dated:   February 8, 2019

18

19

20
21

22

23

24

25

26
27

28
                                      16
